Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments and/or Claims
2.		The amendment dated 9/14/2021 is acknowledged and entered into record. Claims 1 and 3 are amended. Claim 2 is cancelled. New claims 23-24 are added. Claims 1, 3-12 and 21-24 are currently pending. 
3.		Claims 1, 3-12 and 21-24, drawn to a method of expressing a neuropeptide in a neuron of a subject, are under consideration in the instant application.
	
	Information disclosure statement (IDS)
4.		The IDS dated 9/14/2021 is acknowledged and entered into record. All references therein are considered.

Rejections withdrawn

5.		103: Applicant’s argues that according to the cited Andero et al reference (primary), and cross-reference Mar et al (submitted with current IDS) teachings, the “Tac2-Cre-“ or “Tac2-Cre+” mice do not express the Tac2 gene (i.e., neurokinin B) from the transgenic constructs”, and that the Tac2-Cre allele was a “null allele for the Tac2 gene” (see page 5, para 2; page 6, para 3 of the Remarks). Applicant’s arguments are considered and found to be persuasive. The rejections under 35 U.S.C. 103 are therefore, withdrawn.

Rejoinder of species
6.		The restriction requirement for electing one conditional receptor and agonist combination species as set forth in the Office action mailed on 10/8/2019 (page 3), has been reconsidered in The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. In view of the withdrawal of said restriction requirement, species (b) “optogenetic channel and electromagnetic radiation” in instant claim 12, will be rejoined and examined with the elected “hM3DREADD and clozapine-N-oxide” (species (a) in the instant office action. 
7.		In view of the above noted withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

8.		An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to the applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
9.		Authorization for this examiner's amendment was given following a telephone interview with Makato Tsunozaki on 2/4/2022.
. 
The application has been amended as follows: 
10.	Please update the claims to read as follows (portions that are struck 
through or are within parenthesis indicate deletions, while portions that are underlined 
indicate insertions, as per the current amendment):

21. (Currently Amended) The method of claim 4, wherein the neuropeptidergic neuron
is a neuron of one or more of the stria terminalis (dBNSTa), central nucleus of the amygdala
(CeA), dorsomedial hypothalamus (DMH), and the anterior cingulate cortex (ACC).


11.		Relevant prior art consideration and comments
A) Rorato et al (Endo Soc Meeting abstract SAT 246, 4/2/16) 

Rorato et al teach the endocrine function of thyrotropin releasing hormone (TRH) expressing neurons of the hypothalamus. The reference teaches that administration of a nucleic acid encoding the conditional receptor hM3Dq (hM3DREADD) by bilateral injection of AAV-hM3Dq(Gq)-mCherry into the paraventricular nucleus (PVN) of Trh-IREs-cre mice and wild type control mice (WT) results in the expression of DREADD in TRH neurons. For establishing a baseline, the reference teaches that administration of saline and TRH peptide into the mice, results in increased TSH and T4 levels. The reference lastly teaches administration of clozapine-N-oxide (CNO) in the mice, which activates DREADD resulting in significantly increased serum TSH and T4 levels in Trh-IREs-cre mice. The reference further teaches that the rats after CNO treatment exhibited stimulation of food intake and weight gain in Trh-IREs-cre mice only, and not in Trh-IREs-cre or WT mice injected with TRH or saline, thereby teaching DREADD mediated TRH neuron activation. 
 The reference however, does not provide a teaching or suggestion to administer a nucleic acid encoding TRH neuropeptide to the neuron or PVN. 
	B) Rinker et al (Alcoholism: Clin Exptl Res 39: Supp page 235A, Abstract 898, June 2015)
Rinker et al teach the role of neuropeptide Y or NPY signaling in the amygdala for binge like ethanol drinking. To functionally demonstrate that inhibition of bed nucleus of stria terminalis (BNST) projecting neurons of the CeA or central amygdala reduces binge-ethanol drinking, the 
The reference however, does not teach administration of a nucleic acid encoding a neuropeptide.
C) Anderson et al, US PGPB 20140178305, 6/26/2014
Anderson et al teach methods for identifying activating stimuli for Mas-related G protein-coupled receptor B4 (MrgprB4+) genetically modified nonpeptidergic sensory neurons, followed by calcium imaging to determine neuronal activation (Abstract; paras 0067, 0068; claims 21, 22). The reference teaches a pharmacogenetic experiment to determine the effects of direct activation of MrgprB4 neurons. Anderson et al teach that MrgprB4-cre mice were co-injected with AAV8 viruses encoding GCaMP3.0 (calcium indicator (para 0126)) and/or hM3DREADD, followed by CNO. The reference teaches that image activation of hM3DREADD and GCaMP3.0 expressing MrgprB4+ fibers showed that CNO induced calcium transients in MrgprB4 spinal afferent fibers co-expressing GCaMP3.0 and hM3DREADD (para 0181-0182, 0032; Fig 14). 
The reference however, does not teach the administration of a nucleic acid encoding a neuropeptide and a nucleic acid encoding a conditional receptor into a neuron, or render the instantly claimed method as obvious.  

		Relevant prior literature does not teach or suggest a method of expressing a neuropeptide using the method steps as instantly recited. The method as claimed is free of the prior art.
Conclusion
12.		Claims 1, 3-12 and 21-24 are allowable.

Advisory information
13.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aditi Dutt whose telephone number is (571) 272-9037.  The examiner can normally be reached on Monday through Friday, 9:00 a.m. to 5:00 p.m.
14.		If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Jeffrey Stucker, can be reached on (571) 272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
15.		Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov/. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/A. D./
Examiner, Art Unit 1649
4 February 2022

/DANIEL E KOLKER/Supervisory Patent Examiner, Art Unit 1644